Citation Nr: 1415630	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis.  

4.  Entitlement to service connection for a left knee disorder, including as secondary to a bilateral foot disorder.

5.  Entitlement to service connection for a right knee disorder, including as secondary to a bilateral foot disorder.

6.  Entitlement to service connection for a low back disorder, claimed as low back pain, including as secondary to a bilateral foot disorder.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In a July 2011 rating decision, the RO again denied service connection for a bilateral foot disorder, left knee disorder, right knee disorder and low back disorder.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records dated prior to December 2011, are relevant to an issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the December 2011 statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In December 2010, the Veteran submitted copies of records from his private medical providers, including from Lexington Orthopedic, the Healthy Foot Center and Dr. R. Van Bussum.  However, the Veteran also indicated that his records from Dr. R. Van Bussum were "Not complete".  The agency of original jurisdiction (AOJ) should have the Veteran clarify whether there are any additional private medical records that need to be obtained.

Additionally, in regards to the Veteran's claim for a bilateral foot disorder, the Veteran's claim has included claims for pes planus and plantar fasciitis.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. 

The June 1968 enlistment examination shows that the Veteran had mild, asymptomatic pes planus prior to service.  As such, the Veteran's pes planus pre-existed his service.  The November 2010 joints VA examiner found that the Veteran's pes planus was not aggravated by military service.  However, the VA examiner was unclear as to whether the Veteran's plantar fasciitis was caused by the military service.  In a June 2011 document, T. Crawford, PA-C also unclearly appears to find that the Veteran has plantar fasciitis that began in service due to his physical exercise routine at that time.

Given the unclear medical opinions, the Board finds that a new VA examination is necessary to adequately address the question of the etiology of his claimed bilateral foot disorder (including pes planus and plantar fasciitis).  

Also, following the November 2010 VA examinations, the Veteran provided the previously mentioned private medical records.  Given that those records reflect treatment for most of the claimed disorders, the Board finds that another medical opinion would be helpful to determine whether such records would lead to different findings than those made by the November 2010 VA audiological or orthopedic examiners.  See  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.).

As to the right knee disorder, the Veteran has not undergone a VA examination in regards to that claim.  The Veteran has a current diagnosis of patellofemoral syndrome (March 2005 record by Dr. Ritterbusch) and the Veteran has essentially claimed that he had knee stress in service (June 2011 record by T. Crawford, PA-C).  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, in the June 2011 document, T. Crawford, PA-C also reported that plantar fasciitis can cause an abnormal gait, which causes knee and back pain.  As such, the Board finds that the issues of entitlement to service connection for left knee disorder, right knee disorder and low back disorder are inextricably intertwined with the issue of entitlement to service connection for a bilateral foot disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Finally, the Veteran receives VA treatment through the Lexington VA Medical Center (VAMC), and the most recent treatment records are dated in December 2011.  Therefore, while on remand, VA treatment records from that facility, dated from December 2011 to the present should also be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain VA treatment records from the Lexington VAMC, dated from December 2011 to the present.  

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159.

2.  The AOJ should request that the Veteran clarify whether there are any additional private medical records that need to be obtained, in addition to those he has already submitted from Lexington Orthopedic, the Healthy Foot Center and Dr. R. Van Bussum.

If the Veteran requests that additional private medical records be obtained, and provides any necessary authorization(s), all reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159.

3.  After all records and/or responses received from have been associated with the claims file, the AOJ should obtain a new orthopedic VA examination.  The entire claims file, to include a complete copy of the 

REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a (i) right and/or left foot disorder, (ii) left knee disorder, (iii) right knee disorder, and/or (iv) low back disorder?  If so, please record all diagnosed disorder(s) related to each of the described body parts.

If possible, the VA medical opinion provider should reconcile their findings with those of the prior VA examiners.  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached his/her opinion as to the current diagnosis.

b)  If the examiner finds that the Veteran currently has right and/or left foot PES PLANUS, the examiner should opine as to whether it was aggravated by 

service, and if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

c)  Is it at least as likely as not that any (i) right and/or left foot disorder (other than pes planus), (ii) left knee disorder, (iii) right knee disorder, and/or (iv) low back disorder is related to the Veteran's active service?  

The examiner should specifically consider the Veteran's reports of an in-service physical routine of running five miles, three days a week in combat boots (June 2011 document by T. Crawford, PA-C).  The fact that it may not have been recorded in the service treatment records is not determinative.  

d)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., June 1992)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

e)  If the Veteran is found to have a right and/or left FOOT disorder due to service (or that the pre-existing pes planus was aggravated beyond the natural progression of the disorder by service), is it at least as likely as not that it caused or aggravated any diagnosed (i) left knee disorder, (ii) right knee disorder, and/or (iii) low back disorder?


If the examiner finds that any (i) left knee disorder, (ii) right knee disorder, and/or (iii) low back disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examination of record (November 2010), the June 2011 document from T. Crawford, PA-C, and the private and VA medical records that document treatment for the above disorders.  

4.  After all records and/or responses received from have been associated with the claims file, return the claims file to the November 2010 VA audiology examiner.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the medical opinion provider does not have access) must be made available, and the medical opinion should include discussion of the Veteran's documented history and assertions.  If the November 2010 VA audiology examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have (i) left ear hearing loss and/or (ii) tinnitus?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any (i) left ear hearing loss and/or (ii) tinnitus is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of working on a flight deck (November 2011 VA examination) with hearing protection.  The fact that a disorder may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that the any currently diagnosed sensorineural hearing loss (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., June 1992)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA audiological examination of record (November 2010) and the private and VA medical records that document treatment for loss of hearing.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


